—In a proceeding pursuant to CPLR article 75 to temporarily stay arbitration of a claim for underinsured motorist benefits, the petitioner appeals from an order of the Supreme Court, Kings County (Knipel, J.), dated July 7, 2000, which denied its motion to renew a prior petition to temporarily stay arbitration pending further discovery.
Ordered that the order is reversed, with costs, the petitioner’s *425motion for renewal is granted, and upon renewal, the petition is granted.
Under the circumstances presented, the petitioner is entitled to a temporary stay of arbitration of the respondent’s claim for underinsured motorist’s benefits pending further discovery (see, Matter of Metropolitan Prop. & Cas. Ins. Co. v Keeney, 241 AD2d 455). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.